650 N.W.2d 326 (2002)
In re EXECUTIVE MESSAGE FROM the GOVERNOR.
Docket No. 122182.
Supreme Court of Michigan.
September 6, 2002.
The Executive Message of the Governor pursuant to MCR 7.305(A) was received on August 19, 2002, requesting that this Court direct the Court of Appeals to certify certain questions for immediate determination by this Court. The proposed questions involve important legal issues, and the subject matter of the litigation is of considerable importance to the public. As such, we agree that the case merits substantial yet expeditious review. Accordingly, in lieu of acting on the Governor's request at this time, we DIRECT the Court of Appeals to accelerate its briefing and oral argument schedule in Wayne County Board of Commissioners v. Wayne County Airport Authority, Docket No. 241521, in order to deliver its opinion no later than September 24, 2002. The Executive Message shall remain under consideration.
MARILYN J. KELLY, J., concurring in part and dissenting in part.
I agree that this case merits expeditious review. By everyone's admission, the constitutional law issues raised thus far are exceedingly complex. The Court of Appeals is in the best position to give thorough but speedy consideration to them, and that Court's opinion would be invaluable to this Court in the event of a further appeal. Accordingly, I agree that the Governor's request to bypass the Court of Appeals should not be granted at this time.
However, I would not accelerate to September 24, 2002 the timetable for rendering the Court of Appeals opinion. That Court has already set a highly accelerated series of deadlines for the parties which, in its judgment, makes possible a speedy but adequately considered ruling. It has been acting diligently to complete its work.
As of the date of this order, the parties have not completed their formulation of *327 the issues; the case has not been fully briefed; and oral argument has not been heard. Yet, this Court's order demands a full written opinion from the Court of Appeals within eighteen days. I do not object to our urging a speedy opinion from the Court of Appeals. But, I believe that requiring it on the day now set for oral argument is unreasonable both for the parties and the Court of Appeals and does not promote the public interest. It demeans the integrity of the proceedings before the Court of Appeals and increases the probability of delay should one of the parties seek leave to appeal to this Court. Therefore, I would have agreed to give the Court of Appeals until October 8, 2002, two weeks after oral argument is heard, to issue its decision.
MICHAEL F. CAVANAGH, J., not participating.